On Rehearing.
It is asserted the deed from the executor to appellee did not purport to convey the interest of Mrs. Lovejoy in the land and, upon its face, is insufficient for that purpose.
The material portions of the deed read:
“Whereas, by virtue of the authority vested in me by the terms of and as Independent Executor under the last will of John Lovejoy, deceased, * * * I, Presley K. Ewing, as Independent Executor aforesaid, did upon the Sth day of May, 1924, * * * sell the property hereinafter described at public outcry * * *; and whereas, at the said sale the said property was struck off to E. Cockrell for the total sum of * * * (2) Undivided one-half interest in and to five (5) acres of land out of the Daniel J. Lawrence 350-acre home tract in the Henry Griffith League in Chambers County, Texas, described in deed from D. J. Lawrence et ux to R. W. Houk of July- 16, 1905, recorded in Yol. X, page 289, Deed Records of said County to which reference is thereby made for certainty, for the sum of Twenty-seven Dollars and Fifty Cents ($27.50). * * *
“Now therefore, in consideration and by virtue of the premises aforesaid and of the payment of the said sum of One Hundred and Forty ($140.) Dollars, the receipt of which is hereby acknowledged, I, Presley K. Ewing of the City of Houston, as Independent Executor, aforesaid, have granted, sold and conveyed and by these presents do grant, sell and convey unto the said E. Cockrell all the rights, title, interest and claim which the said John Lovejoy had at the time of his death, and which his estate now has in and to the aforesaid property.
“To have and to hold the same unto the said E. Cockrell, his heirs or assigns, forever so fully and absolutely as I, as Independent Executor aforesaid can convey the same by virtue of my authority as such but without any warranty or warranties on my part.”
This deed clearly evidences the intention to convey the entire undivided one-half interest in the five-acre tract, and is sufficient so to do.
Furthermore, it is affirmatively alleged in the plaintiff’s amended petition that the “independent executor attempted to bargain, sell and strike off to the defendant, Ernest Cockrell, the entire undivided one-half interest in said five-acre tract of land, including not only the interest of the estate of the said John Lovejoy, deceased, in and to said tract of land, but the interest of this plaintiff as well, for the sum of Twenty-seven and 50/100 ($27.50) Dollars.”
In view of this allegation, it is not in issue that the deed, upon its face, undertook to convey the entire community title to the land.
Appellee also insists this case, upon its facts, is distinguishable from Carlton v. Goe-bler and our opinion is in conflict with Slavin v. Greever (Tex. Civ. App.) 209 S. W. 479; Loving v. Clark (Tex. Civ. App.) 228 S. W. 590, and Sailer v. Furche (Tex. Com. App.) 22 S.W.(2d) 1065.
We think there is no material difference between the facts in the case at bar and in Carlton v. Goebler and, in any event, the reasoning of the opinion in Carlton v. Goebler is decisive of the question presented here.
The cases, supra, with which it is asserted our opinion conflicts, are not at all in point. The questions there at issue were altogether different, as is readily apparent by reading the opinions rendered in those cases.
The motion for rehearing is overruled.